   Case 4:16-cr-00146-WTM-CLR Document 61 Filed 02/11/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION


UNITED STATES OF AMERICA


             V.                                     CR 416-146


JAHQUELL SMITH



                                     ORDER


      Recognizing the sensitive nature of the information contained therein, and

pursuant to the Government's motion to seal Exhibit B to its response to

Defendant's motion for compassionate release, the Government's motion is hereby

GRANTED, and the Clerk is directed to SEAL Exhibit B with access limited to the

parties and the Court until further Order of this Court.

      SO ORDERED this          day of February, 2021.




                                       UNITED STATES DISTETCT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
